Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered December 4, 1987, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. By decision and order dated October 2, 1989, this court remitted the case to the Supreme Court, Kings County, for a de novo hearing on that branch of the defendant’s omnibus motion which was to suppress physical evidence and directed that the appeal be held in abeyance in the interim (People v Pringle, 154 AD2d 410). The Supreme Court (Egitto, J.) has now reported that the defendant has failed to appear at the hearing.
Ordered that the appeal is dismissed as abandoned.
The Supreme Court has reported that the defendant has failed to appear at the hearing notwithstanding that it had been placed on the calendar on four occasions. Defense counsel was unable to locate the defendant and was unable to receive his instructions. Thus, the appeal has been abandoned. Thompson, J. P., Kunzeman, Harwood and Balletta, JJ., concur.